DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3.
None of the searched prior arts alone or in combination discloses the claimed invention having the combined recited method steps of independent claim 1, including the steps of acquiring a measured value of the first current measured by the first photodetector, a measured value of the second current measured by the second photodetector and a measured value of the drive condition of the wavelength tunable laser diode;
determining the measured value of the first current measured by the first photodetector as a first target value of the first photodetector;
calculating a second target value of the second current from the measured value of the drive condition and the target value of the first current; and
coinciding a ratio of the measured value of the first current measured by the first photodetector with respect to the measured value of the second current measured by the second photodetector, to a ratio of the first target of the first current with respect to the second target of the second current, by changing the drive condition.
Claims 2 and 3 depend from claim 1.

None of the searched prior arts alone or in combination discloses the claimed invention having the combined recited method steps of independent claim 4, including the steps of acquiring a target value of an optical magnitude and a target value of a wavelength of the emitted laser beam of the wavelength tunable laser diode;
acquiring a drive condition based on the target wavelength of the wavelength tunable laser diode;
calculating a target value of the drive condition of the wavelength tunable laser based on the target value of the optical magnitude of the emitted laser beam;
calculating a target value of the first current of the first photodetector and a target value of the second current of the second photodetector from the target value of the optical magnitude and the drive condition of the target wavelength of the wavelength tunable laser diode;
acquiring each measured value of the first and second current measured by the first and second of photodiode; and
coinciding a ratio of the first current measured by the first photodetector with respect to the second current measured by the second photodetector, to a ratio of the target value of the first current with respect to the target value of the second current by changing the drive condition.
Reference to Xiong et al US 10,461,493 discloses a wavelength locker including an etalon but fails to disclose, suggest or imply the combined recited method steps of independent claims 1 and 4.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828